—Judgment, Supreme *349Court, New York County (Rena K. Uviller, J.), rendered August 6, 2003, convicting defendant, upon his plea of guilty, of four counts of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was based entirely on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]).
The arguments raised in defendant’s pro se supplemental brief are unpreserved and unavailing. Concur—Buckley, P.J., Saxe, Ellerin, Nardelli and Williams, JJ.